Name: Council Regulation (EEC) No 1640/91 of 13 June 1991 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 No L 150/ 38 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) No 1640/91 of 13 June 1991 amending Regulation (EEC) No 1678 /85 fixing the conversion rates to be applied in agriculture Whereas new agricultural conversion rates closer to economic reality should be set; Whereas account must be taken in adjusting these rates of their impact on prices and of the situation in the Member State concerned, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/ 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy 0 ), as last amended by Regulation (EEC) No 2205 /90 ( 2 ), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the Monetary Committee , Whereas the agricultural conversion rates currently applicable were fixed by Council Regulation (EEC) No 1678 / 85 (4 ) as last amended by Regulation (EEC) No 1428 / 91 ( 5 ); Article 1 The Annexes to Regulation (EEC) No 1 678 / 85 are replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 164 , 24 . 6 . 1985 , p. 1 . ( 2 ) OJ No L 201 , 31 . 7 . 1990 , p. 9 . ( 3 ) OJ No C 104, 19 . 4 . 1991 , p . 114 . ( «) OJ No L 164 , 24 . 6 . 1985 , p . 11 . ( 1 ) OJ No L 139 , 3 . 6 . 1991 , p. 40 . 15 . 6 . 91 Official Journal of the European Communities No L 150/39 ANNEX I BELGIUM AND LUXEMBOURG Sectors or products ll Agricultural conversion rates 1 ECU = . . . Bfrs /Lfrs Applicable until 1 ECU = . . . Bfrs/Lfrs Applicable from (2 ) Milk and milk products 48,5563 16 . 6.1991 48,5563 17 . 6 . 1991 Beef and veal 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991 Sheepmeat and goatmeat 48,5563 5 . 1.1992 48,5563 6 . 1 . 1992 PigmeatO ) 48,5563 30. 6 . 1991 48,5563 1 . 7 . 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 48,5563 30 . 6 . 1991 48,5563 1 . 7.1991 Fishery products 48,5563 31 . 12 . 1991 48,5563 1 . 1.1992 Cereals 48,5563 30 . 6 . 1991 48,5563 . 7 . 1991 Rice 48,5563 31 . 8 . 1991 48,5563 1 . 9 . 1991 Sugar and isoglucose 48,5563 30 . 6 . 1991 48,5563 1 . 7.1991 Wine 48,5563 31 . 8 . 1991 48,5563 1 . 9 . 1991 Olive oil 48,5563 31 . 10 . 1991 48,5563 1 . 11 . 1991 Colza and rape seed 48,5563 ' 30 . 6 . 1991 48,5563 1 . 7.1991 Sunflower and linseed 48,5563 31 . 7 . 1991 48,5563 1 . 8.1991 Soya beans 48,5563 31 . 8 . 1991 48,5563 1 . 9.1991 Dried fodder 48,5563 16 . 6 . 1991 48,5563 17 . 6.1991 Field beans and peas and sweet lupins 48,5563 30. 6 . 1991 48,5563 1 . 7.1991 Grain legumes 48,5563 30. 6 . 1991 48,5563 1 . 7 . 1991 Flax and hemp 48,5563 31 . 7 . 1991 48,5563 1 . 8 . 1991 Silkworms 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991 Cotton 48,5563 31 . 8 . 1991 48,5563 1 . 9 . 1991 Tobacco 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991 Seeds 48,5563 30 . 6 . 1991 48,5563 1 . 7 . 1991 Fruit and vegetables : l l  tomatoes , cucumbers , courgettes , aubergines 48,5563 16 . 6 . 1991 48,5563 17. 6 . 1991  cherries 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991  apricots , peaches , nectarines , table grapes , cauliflowers 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991  cherries preserved in syrup 48,5563 16 . 6 . 1991 48,5563 17 . 6 . 1991  pears , plums , lemons , tinned pineapples 48,5563 16 . 6 . 1991 48,5563 17, 6 . 1991  broad-leaved (Batavian) endives , processed tomatoes , cabbage lettuce, apples , peaches preserved in syrup , dried figs 48,5563 30 . 6 . 1991 48,5563 1 . 7 . 1991  Williams pears preserved in syrup 48,5563 14 . 7 . 1991 48,5563 15 . 7.1991  nuts, locust beans , prunes, dried grapes 48,5563 31 . 8 . 1991 48,5563 1 . 9 . 1991  Clementines , mandarines , satsumas , sweet oranges, artichokes 48,5563 30. 9 . 1991 48,5563 1 . 10 . 1991  other fruit and vegetables 48,5563 16 . 6 . 1991 48,5563 17 . 6.1991 Amounts unrelated to price fixing 48,5563 16 . 6 . 1991 48,5563 17 . 6.1991 All other products 48,5563 16 . 6 . 1991 48,5563 17. 6.1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . (2 ) Date of commencement of 1991 / 92 marketing year if later than date stated . No L 150 /40 Official Journal of the European Communities 15 . 6 . 91 ANNEX II ' DENMARK Sectors or products Agricultural conversion rates 1 ECU = . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from (2 ) Milk and milk products 8,97989 16 . 6 . 1991 8,97989 17. 6.1991 Beef and veal 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991 Sheepmeat and goatmeat 8,97989 5 . 1 . 1992 8,97989 6 . 1.1992 Pigmeat (*) 8,97989 30 . 6.1991 8,97989 1 . 7.1991 Eggs and poultrymeat , ovalbumin and lactalbumin 8,97989 30 . 6 . 1991 8,97989 1 . 7 . 1991 Fishery products 8,97989 31 . 12 . 1991 . 8,97989 1 . 1 . 1992 Cereals 8,97989 30. 6.1991 8,97989 1 . 7 . 1991 Rice 8,97989 31 . 8.1991 . 8,97989 1 . 9 . 1991 Sugar and isoglucose 8,97989 30 . 6 . 1991 8,97989 1 . 7. 1991 Wine 8,97989 31 . 8 . 1991 8,97989 1 . 9.1991 Olive oil 8,97989 31 . 10. 1991 8,97989 1 . 11 . 1991 Colza and rape seed 8,97989 30. 6 . 1991 8,97989 1 . 7 . 1991 Sunflower and linseed 8,97989 31 . 7. 1991 8,97989 1 . 8 . 1991 Soya beans 8,97989 31 . 8 . 1991 8,97989 1 . 9 . 1991 Dried fodder 8,97989 16 . 6 . 1991 8,97989 17. 6.1991 Field beans and peas and sweet lupins 8,97989 30 . 6 . 1991 8,97989 1 . 7.1991 Grain legumes 8,97989 30 . 6 . 1991 8,97989 1 . 7.1991 Flax and hemp 8,97989 31 . 7 . 1991 8,97989 1 . 8 . 1991 Silkworms 8,97989 16 . 6.1991 8,97989 17. 6 . 1991 Cotton 8,97989 31 . 8 . 1991 8,97989 1 . 9. 1991 Tobacco 8,97989 16 . 6 . 1991 8,97989 17. 6 . 1991 Seeds 8,97989 30 . 6 . 1991 8,97989 1 . 7 . 1991 Fruit and vegetables : \ l l  tomatoes, cucumbers , courgettes , aubergines 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991  cherries 8,97989 16 . 6 . 1991 8,97989 17. 6 . 1991  apricots , peaches , nectarines, table grapes, cauliflowers 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991  cherries preserved in syrup 8,97989 16 . 6.1991 8,97989 17. 6 . 1991  pears , plums , lemons , tinned pineapples 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991  broad-leaved (Batavian) endives , processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup , dried figs 8,97989 30. 6 . 1991 8,97989 1 . 7. 1991  Williams pears preserved in syrup 8,97989 14 . 7.1991 8,97989 15 . 7. 1991  nuts, locust beans, prunes , dried grapes 8,97989 31 . 8 . 1991 8,97989 1 . 9 . 1991  Clementines, mandarines, satsumas, sweet oranges , artichokes 8,97989 30. 9 . 1991 8,97989 1 . 10 . 1991  other fruit and vegetables 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991 Amounts unrelated to price fixing 8,97989 16 . 6.1991 8,97989 17 . 6 . 1991 All other products 8,97989 16 . 6 . 1991 8,97989 17 . 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677 / 85 . ( 2 ) Date of commencement of 1991 / 92 marketing year if later than date stated . 15 . 6 . 91 Official Journal of the European Communities No L 150 /41 ANNEX III FEDERAL REPUBLIC OF GERMANY Sectors or products Agricultural conversion rates 1 ECU = ... DM Applicable until 1 ECU = ... DM Applicable from (2 ) Milk and milk products 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 Beef and veal 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 Sheepmeat and goatmeat 2,35418 5 . 1 . 1992 2,35418 6 . 1 . 1992 PigmeatC 1 ) 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991 Eggs and poultrymeat , ovalbumin and loctalbumin 2,35418 30. 6 . 1991 2,35418 1 . 7 . 1991 Fishery products 2,35418 31 . 12 . 1991 2,35418 1 . 1 . 1992 Cereals 2,373$0 30 . 6 . 1991 2,35418 1 . 7 . 1991 Rice 2,35418 31 . 8 . 1991 2,35418 1 . 9 . 1991 Sugar and isoglucose 2,35418 30. 6 . 1991 2,35418 1 . 7 . 1991 Wine 2,35418 31 . 8 . 1991 2,35418 1 . 9 . 1991 Olive oil 2,35418 31 . 10. 1991 2,35418 1 . 11 . 1991 Colza and rape seed 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991 Sunflower and linseed 2,35418 31 . 7 . 1991 2,35418 1 . 8 . 1991 Soya beans 2,35418 31 . 8 . 1991 2,35418 1 . 9 . 1991 Dried fodder 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 Field beans and peas and sweet lupins 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991 Grain legumes 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991 Flax and hemp 2,35418 31 . 7 . 1991 2,35418 1 . 8 . 1991 Silkworms 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991 Cotton 2,35418 31 . 8.1991 2,35418 1 . 9 . 1991 Tobacco 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 Seeds 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991 Fruit and vegetables : ¢  tomatoes , cucumbers , courgettes , aubergines 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991  cherries 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991  apricots , peaches , nectarines, table grapes , cauliflowers 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991  cherries preserved in syrup 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991  pears, plums , lemons , tinned pineapples 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991  broad-leaved (Batavian ) endives , processed tomatoes, cabbage lettuce , apples, peaches preserved in syrup , dried figs 2,35418 30 . 6 . 1991 2,35418 1 . 7 . 1991  Williams pears preserved in syrup 2,35418 14. 7 . 1991 2,35418 15 . 7 . 1991  nuts, locust beans, prunes , dried grapes 2,35418 31 . 8 . 1991 2,35418 1 . 9 . 1991  Clementines , mandarines, satsumas , sweet oranges, artichokes 2,35418 30 . 9 . 1991 2,35418 1 . 10 . 1991  other fruit and vegetables 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 Amounts unrelated to price fixing 2,35418 16 . 6 . 1991 2,35418 17 . 6 . 1991 All other products 2,35418 16 . 6 . 1991 2,35418 17. 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 / 92 marketing year if later than date stated. No L 150/42 Official Journal of the European Communities 15 . 6 . 91 ANNEX IV GREECE Sectors or products Agricultural conversion rates 1 ECU = . . . Dr Applicable until 1 ECU = . . . Dr Applicable from ( 2 ) Milk and milk products 204,710 16 . 6 . 1991 252,121 17 . 6 . 1991 Beef and veal 204,710 16 . 6 . 1991 252,121 17. 6 . 1991 Sheepmeat and goatmeat 231,754 5 . 1 . 1992 252,121 6 . 1.1992 / Pigmeat ( J ) 246,319 30. 6. 1991 257,895 1 . 7. 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 212,503 30 . 6 . 1991 252,121 1 . 7 . 1991 Fishery products 206,395 31 . 12 . 1991 252,121 1 . 1 . 1992 Cereals 230,472 30 . 6 . 1991 252,121 1 . 7 . 1991 Rice 222,905 31 . 8 . 1991 252,121 1 . 9 . 1991 Sugar and isoglucose 230,472 30 . 6 . 1991 252,121 1 . 7 . 1991 Wine 230,472 31 . 8.1991 252,121 1 . 9 . 1991 Olive oil 232,153 31 . 10 . 1991 252,121 1 . 11 . 1991 Colza and rape seed 222,905 30 . 6 . 1991 252,121 1 . 7.1991 Sunflower and linseed 222,905 31 . 7 . 1991 252,121 1 . 8 . 1991 Soya beans 222,905 31 . 8 . 1991 252,121 1 . 9 . 1991 Dried fodder 231,968 16 . 6 . 1991 252,121 17 . 6 . 1991 Field beans and peas and sweet lupins 222,905 30 . 6.1991 252,121 1 . 7 . 1991 Grain legumes 204,710 30 . 6 . 1991 252,121 1 . 7 . 1991 Flax and hemp 222,905 31 . 7.1991 252,121 1 . 8 . 1991 Silkworms 231,968 16 . 6 . 1991 252,121 17. 6 . 1991 Cotton 222,905 31 . 8 . 1991 252,121 1 . 9 . 1991 Tobacco 230,472 16 . 6 . 1991 252,121 17 . 6.1991 Seeds 222,905 30 . 6 . 1991 252,121 1 . 7 . 1991 Fruit and vegetables : ||\  tomatoes , cucumbers , courgettes , aubergines 231,968 16 . 6 . 1991 252,121 17. 6 . 1991  cherries 231,968 16 . 6 . 1991 252,121 17 . 6 . 1991  apricots , peaches , nectarines , table grapes, cauliflowers 231,968 16 . 6 . 1991 252,121 17. 6 . 1991  cherries preserved in syrup 231,968 16 . 6 . 1991 252,121 17 . 6 . 1991  pears , plums, lemons, tinned pineapples 231,968 16 . 6 . 1991 252,121 17 . 6 . 1991  broad-leaved (Batavian) endives, processed tomatoes , cabbage lettuce , apples, peaches preserved in syrup , dried figs 222,905 30 . 6 . 1991 252,121 1 . 7. 1991  Williams pears preserved in syrup 222,905 14 . 7 . 1991 252,121 15 . 7. 1991  nuts , locust beans, prunes , dried grapes 222,905 31 . 8 . 1991 252,121 1 . 9 . 1991  Clementines , mandarines, satsumas, sweet oranges, artichokes 222,905 30 . 9 : 1991 252,121 1 . 10 . 1991  other fruit and vegetables 222,905 16 . 6 . 1991 252,121 17. 6 . 1991 Amounts unrelated to price fixing 230,337 16 . 6 . 1991 252,121 17 . 6 . 1991 All other products 204,710 16 . 6 . 1991 252,121 17. 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 / 92 marketing year if later than date stated . 15 . 6 . 91 Official Journal of the European Communities No L 150 /43 ANNEX V SPAIN Sectors or products Agricultural conversion rates 1 ECU = . . . Pta Applicable until 1 ECU = ... Pta Applicable from (2 ) Milk and milk products 154,794 16 . 6 . 1991 154,138 17. 6 . 1991 Beef and veal 155,786 16 . 6 . 1991 154,138 17. 6 . 1991 Sheepmeat and goatmeat 152,756 5 . 1 . 1992 150,828 6 . 1 . 1992 Pigmeat (') 145,756 30 . 6 . 1991 145,756 1 . 7 . 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 154,794 30 . 6 . 1991 151,660 1 . 7 . 1991 Fishery products 154,794 31 . 12 . 1991 151,660 1 . 1 . 1992 Cereals 154,213 30 . 6 . 1991 153,498 1 . 7 . 1991 Rice 152,896 31 . 8.1991 150,828 1 . 9.1991 Sugar and isoglucose 153,498 30 . 6 . 1991 153,498 1 . 7 . 1991 Wine 151,927 31 . 8 . 1991 149,813 1 . 9.1991 Olive oil 151,927 31 . 10 . 1991 149,813 1 . 11 . 1991 Colza and rape seed 152,896 30 . 6 . 1991 150,828 1 . 7 . 1991 Sunflower and linseed 152,896 31 . 7 . 1991 150,828 1 . 8.1991 Soya beans 152,896 31 . 8 . 1991 150,828 1 . 9.1991 Dried fodder 151,927 16 . 6 . 1991 149,813 17. 6 . 1991 Field beans and peas and sweet lupins 153,498 30 . 6 . 1991 150,828 1 . 7 . 1991 Grain legumes 154,794 30 . 6 . 1991 151,660 1 . 7 . 1991 Flax and hemp 151,927 31 . 7.1991 149,813 1 . 8 . 1991 Silkworms 151,927 16 . 6 . 1991 149,813 17. 6.1991 Cotton 154,213 31 . 8.1991 151,660 1 . 9 . 1991 Tobacco 153,498 16 . 6 . 1991 150,828 17. 6 . 1991 Seeds 153,498 30 . 6 . 1991 150,828 1 . 7 . 1991 Fruit and vegetables : l  tomatoes , cucumbers, courgettes," aubergines 152,896 16 . 6 . 1991 150,828 17. 6 . 1991  cherries 152,896 16 . 6 . 1991 150,828 17. 6 . 1991  apricots , peaches , nectarines, table grapes, cauliflowers 152,896 16 . 6 . 1991 150,828 17 . 6 . 1991  cherries preserved in syrup 152,896 16 . 6 . 1991 150,828 17. 6 . 1991  pears , plumps , lemons , tinned pineapples 152,896 16 . 6 . 1991 150,828 17. 6 . 1991  broad-leaved (Batavian ) endives , processed tomatoes, cabbage lettuce , apples , peaches preserved in syrup , dried figs 152,896 30 . 6 . 1991 150,828 1 . 7 . 1991  Williams pears preserved in syrup 152,896 14 . 7 . 1991 150,828 15 . 7 . 1991  nuts , locust beans , prunes , dried grapes 152,896 31 . 8 . 1991 150,828 1 . 9 . 1991  Clementines , mandarines , satsumas, sweet oranges, artichokes 152,896 30 . 9 . 1991 150,828 1 . 10 . 1991  other fruit and vegetables 152,896 16 . 6 . 1991 150,828 17. 6 . 1991 Amounts unrelated to price fixing 154,794 16 . 6 . 1991 151,660 17. 6 . 1991 All other products 154,794 16 . 6 . 1991 151,660 17. 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . (2 ) Date of commencement of 1991 / 92 marketing year if later than date stated . No L 150 /44 Official Journal of the European Communities 15 . 6 . 91 ANNEX VI FRANCE Sectors or products Agricultural conversion rates 1 ECU = . . . FF Applicable until 1 ECU = . . . FF Applicable from (z ) Milk and milk products 7,89563 16. 6 . 1991 7,89563 17 . 6 . 1991 Beef and veal 7,89563 16. 6 . 1991 7,89563 17. 6 . 1991 Sheepmeat and goatmeat 7,89563 5 . 1 . 1992 7,89563 6 . 1 . 1992 Pigmeat i 1 ) 7,89563 30. 6 . 1991 7,89563 1 . 7 . 1991 Eggs and poultrymeat , ovalbumin and lactalbumin 7,89563 30 . 6 . 1991 7,89563 1 . 7 . 1991 Fishery products 7,89563 31 . 12 . 1991 7,89563 1 . 1 . 1992 Cereals 7,89563 30 . 6 . 1991 7,89563 1 . 7 . 1991 Rice 7,89563 31 . 8 . 1991 7,89563 1 . 9 . 1991 Sugar and isoglucose 7,89563 30 . 6 . 1991 7,89563 1 . 7 . 1991 Wine 7,89563 31 . 8 . 1991 7,89563 1 . 9 . 1991 Olive oil 7,89563 31 . 10 . 1991 7,89563 1 . 11 . 1991 Colza and rape seed 7,89563 30 . 6 . 1991 7,89563 1 . 7 . 1991 Sunflower and linseed 7,89563 31 . 7. 1991 7,89563 1 . 8 . 1991 Soya beans 7,89563 31 . 8 . 1991 7,89563 1 . 9 . 1991 Dried fodder 7,89563 16 . 6 . 1991 7,89563 17 . 6.1991 Field beans and peas and sweet lupins 7,89563 30. 6 . 1991 7,89563 1 . 7 . 1991 Grain legumes 7,89563 30 . 6 . 1991 7,89563 1 . 7.1991 Flax and hemp 7,89563 31 . 7 . 1991 7,89563 1 . 8 . 1991 Silkworms 7,89563 16 . 6 . 1991 7,89563 17 . 6 . 1991 Cotton 7,89563 31 . 8 . 1991 7,89563 1 . 9 . 1991 Tobacco 7,89563 16 . 6.1991 7,89563 17. 6 . 1991 Seeds 7,89563 30 . 6 . 1991 7,89563 1 . 7 . 1991 Fruit and vegetables : \ |1ll  tomatoes, cucumbers , courgettes , aubergines 7,89563 16. 6 . 1991 7,89563 17. 6 . 1991  cherries 7,89563 16 . 6 . 1991 7,89563 17 . 6 . 1991  apricots , peaches , nectarines , table grapes , cauliflowers 7,89563 16. 6 . 1991 7,89563 17. 6 . 1991  cherries preserved in syrup 7,89563 16 . 6 . 1991 7,89563 17. 6 . 1991  pears, plums , lemons , tinned pineapples 7,89563 16 . 6 . 1991 7,89563 17. 6 . 1991  broad-leaved (Batavian) endives , processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup , dried figs 7,89563 30. 6 . 1991 7,89563 1 . 7 . 1991  Williams pears preserved in syrup 7,89563 14. 7. 1991 7,89563 15 . 7 . 1991  nuts, locust beans, prunes , dried grapes 7,89563 31 . 8 . 1991 7,89563 1 . 9 . 1991  Clementines, mandarines, satsumas, sweet oranges, artichokes 7,89563 . 30. 9 . 1991 7,89563 1 . 10 . 1991  other fruit and vegetables 7,89563 16 . 6 . 1991 7,89563 17 . 6.1991 Amounts unrelated to price fixing 7,89563 16 . 6 . 1991 7,89563 17 . 6.1991 All other products 7,89563 16. 6 . 1991 7,89563 17. 6. 1991 ( J ) Subject to Article 6a of Regulation (EEC) No 1677/ 85 . (*) Date of commencement of 1991 /92 marketing year if later than date stated . 15 . 6 . 91 Official Journal of the European Communities No L 150/45 ANNEX VII IRELAND \ l Agricultural conversion rates Sectors or products 1 ECU = ... £ Irl Applicable until 1 ECU = ... £ Irl Applicable from (2 ) Milk and milk products 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991 Beef and veal 0,878776 16 . 6 . 1991 0,878776 17 .' 6 . 1991 Sheepmeat and goatmeat 0,878776 5 . 1.1992 0,878776 6 . 1.1992 Pigmeat ( 1 ) 0,878776 30 . 6 . 1991 0,878776 1 . 7.1991 Eggs and poultrymeat, ovalbumin and lactalbumin 0,878776 30 . 6 . 1991 0,878776 , 1 . 7 . 1991 Fishery products 0,878776 31 . 12 . 1991 0,878776 1 . 1.1992 Cereals 0,878776 30 . 6 . 1991 0,878776 1 . 7.1991 Rice 0,878776 31 . 8 . 1991 0,878776 1 . 9 . 1991 Sugar and isoglucose 0,878776 30 . 6 . 1991 0,878776 1 . 7.1991 Wine 0,878776 31 . 8.1991 0,878776 1 . 9.1991 Olive oil 0,878776 31 . 10 . 1991 0,878776 1 1 . 11 . 1991 Colza and rape seed 0,878776 30 . 6 . 1991 0,878776 1 . 7.1991 Sunflower and linseed 0,878776 31 . 7 . 1991 0,878776 1 . 8.1991 Soya beans 0,878776 31 . 8 . 1991 0,878776 1 . 9.1991 Dried fodder 0,878776 16 . 6 . 1991 0,878776 17 . 6.1991 Field beans and peas and sweet lupins 0,878776 30 . 6 . 1991 0,878776 1 . 7 . 1991 Grain legumes 0,878776 30 . 6 . 1991 0,878776 1 . 7.1991 Flax and hemp 0,878776 31 . 7 . 1991 0,878776 1 . 8.1991 Silkworms 0,878776 16 . 6.1991 0,878776 ' 17 . 6.1991 Cotton 0,878776 31 . 8 . 1991 0,878776 1 . 9.1991 Tobacco 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991 Seeds 0,878776 30. 6 . 1991 0,878776 1 . 7 . 1991 Fruit and vegetables : 1 l I l  tomatoes , cucumbers , courgettes, aubergines 0,878776 16 . 6.1991 0,878776 17 . 6 . 1991  cherries 0,878776 16 . 6 . 1991 0,878776 17 . &amp;. 1991  apricots , peaches , nectarines, table grapes, cauliflowers 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991  cherries preserved in syrup 0,878776 16 . 6.1991 0,878776 17 . 6 . 1991  pears , plums, lemons , tinned pineapples 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991  broad-leaved (Batavian) endives, processed tomatoes, cabbage lettuce, apples , peaches preserved in syrup , dried figs 0,878776 30 . 6 . 1991 0,878776 1 . 7. 1991  Williams pears preserved in syrup 0,878776 14 . 7 . 1991 0,878776 15 . 7 . 1991  nuts, locust beans , prunes, dried grapes 0,878776 31 . 8.1991 0,878776 1 . 9.1991  Clementines , mandarines , satsumas , sweet oranges, artichokes 0,878776 30 . 9 . 1991 0,878776 1 . 10. 1991  other fruit and vegetables 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991 Amounts unrelated to price fixing 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991 All other products 0,878776 16 . 6 . 1991 0,878776 17 . 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 , (2 ) Date of commencement of 1991 /92 marketing year if later than date stated . No L 150 /46 Official Journal of the European Communities 15 . 6 . 91 ANNEX VIII ITALY Sectors or products Agricultural conversion rates 1 ECU = ... Lit Applicable until 1 ECU = ... Lit Applicable from ( 2 ) Milk and milk products 1761,45 , 16 . 6 . 1991 1761,45 17 . 6 . 1991 Beef and veal 1761,45 16. 6 . 1991 1761,45 17. 6 . 1991 Sheepmeat and goatmeat 1761,45 5 . 1.1992 1761,45 6 . 1 . 1992 Pigmeat (') 1761,45 30 . 6 . 1991 1761,45 1 . 7.1991 Eggs and poultrymeat, ovalbumin and lactalbumin 1761,45 30 . 6 . 1991 1761,45 1 . 7.1991 Fishery products 1761,45 31 . 12 . 1991 1761,45 1 . 1 . 1992 Cereals 1761,45 30 . 6 . 1991 1761,45 . 1 . 7.1991 Rice 1761,45 31 . 8 . 1991 1761,45 1 . 9 . 1991 Sugar and isoglucose 1761,45 30. 6 . 1991 1761,45 1 . 7.1991 Wine 1761,45 31 . 8 . 1991 1761,45 1 . 9 . 1991 Olive oil 1761,45 31 . 10 . 1991 1761,45 1 . 11 . 1991 Colza and rape seed 1761,45 30 . 6 . 1991 1761,45 1 . 7 . 1991 Sunflower and linseed 1761,45 31 . 7 . 1991 1761,45 1 . 8 . 1991 Soya beans 1761,45 31 . 8 . 1991 1761,45 1 . 9 . 1991 Dried fodder 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 Field beans and peas and sweet lupins 1761,45 30 . 6 . 1991 1761,45 1 . 7 . 1991 Grain legumes 1761,45 30 . 6 . 1991 1761,45 1 . 7 . 1991 Flax and hemp 1761,45 31 . 7 . 1991 1761,45 1 . 8 . 1991 Silkworms 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 Cotton 1761,45 31 . 8 . 1991 1761,45 1 . 9 . 1991 Tobacco 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 Seeds 1761,45 30 . 6 . 1991 1761,45 1 . 7 . 1991 Fruit and vegetables :  tomatoes , cucumbers , courgettes, aubergines 1761,45 16 . 6 . 1991 1761,45 17 . 6.1991  cherries 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991  apricots , peaches, nectarines^ table grapes , cauliflowers 1761,45 16. 6 . 1991 1761,45 17 . 6 . 1991  cherries preserved in syrup 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991  pears , plums , lemons , tinned pineapples 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991  broad-leaved (Batavian ) endives , processed tomatoes, cabbage lettuce , apples , peaches preserved in syrup , dried figs 1761,45 30 . 6 . 1991 1761,45 1 . 7.1991  Williams pears preserved in syrup 1761,45 14. 7 . 1991 1761,45 15 . 7 . 1991  nuts, locust beans , prunes , dried grapes ¢ 1761,45 31 . 8.1991 1761,45 1 . 9 . 1991  Clementines, mandarines, satsumas , sweet oranges , artichokes 1761,45 30 . 9 . 1991 1761,45 1 . 10 . 1991  other fruit and vegetables 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 Amounts unrelated to price fixing 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 All other products 1761,45 16 . 6 . 1991 1761,45 17 . 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 / 92 marketing year if later than date stated. 15 . 6 . 91 Official Journal of the European Communities No L 150 /47 ANNEX IX NETHERLANDS Sectors or products - Agricultural conversion rates 1 ECU = . . . F1 Applicable until 1 ECU = . . . F1 Applicable from (2 ) Milk and milk products 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991 Beef and veal 2,65256 16 . 6 . 1991 2,65256 17 . 6.1991 Sheepmeat and goatmeat 2,65256 5 . 1.1992 2,65256 6 . 1.1992 Pigmeat i 1 ) 2,65256 30 . 6 . 1991 2,65256 1 . 7. 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 2,65256 30 . 6 . 1991 2,65256 1 . 7.1991 Fishery products 2,65256 31 . 12 . 1991 2,65256 1 . 1.1992 Cereals 2,66089 30 . 6 . 1991 2,65256 1 . 7 . 1991 Rice 2,65256 31 . 8.1991 2,65256 1 . 9 . 1991 Sugar and isoglucose 2,65256 30 . 6 . 1991 2,65256 1 . 7.1991 Wine 2,65256 31 . 8 . 1991 2,65256 1 . 9 . 1991 Olive oil 2,65256 31 . 10 . 1991 2,65256 1 . 11 . 1991 Colza and rape seed 2,65256 30 . 6 . 1991 2,65256 1 . 7 . 1991 Sunflower and linseed 2,65256 31 . 7 . 1991 2,65256 1 . 8.1991 Soya beans 2,65256 31 . 8.1991 2,65256 1 . 9.1991 Dried fodder 2,65256 16 . 6 . 1?91 2,65256 17 . 6 . 1991 Field beans and peas and sweet lupins 2,65256 30 . 6 . 1991 2,65256 1 . 7.1991 Grain legumes 2,65256 30 . 6 . 1991 2,65256 1 . 7.1991 Flax and hemp 2,65256 31 . 7 . 1991 2,65256 1 . 8.1991 Silkworms 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991 Cotton 2,65256 31 . 8.1991 2,65256 1 . 9.1991 Tobacco 2,65256 16 . 6 . 1991 2,65256 17 . . 6 . 1991 Seeds 2,65256 30 . 6 . 1991 2,65256 1 . 7 . 1991 Fruit and vegetables : l l I  tomatoes, cucumbers , courgettes , aubergines 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991  cherries 2,65256 16 . 6 . 1991 2,65256 17 . 6.1991  apricots , peaches , nectarines , table grapes , cauliflowers 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991 r  cherries preserved in syrup 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991  pears , plums , lemons , tinned pineapples 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991  broad-leaved (Batavian) endives , processed tomatoes , cabbage lettuce, apples , peaches preserved in syrup , dried figs 2,65256 30 . 6 . 1991 2,65256 1 . 7 . 1991  Williams pears preserved in syrup 2,65256 14 . 7 . 1991 2,65256 15 . 7 . 1991  nuts , locust beans , prunes , dried grapes 2,65256 31 . 8 . 1991 2,65256 1 . 9.1991  Clementines , mandarines , satsumas , sweet oranges , artichokes 2,65256 30 . 9 . 1991 2,65256 1 . 10 . 1991  other fruit and vegetables 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991 Amounts unrelated to price fixing 2,65256 16 . 6 . 1991 2,65256 17 . 6.1991 All other products 2,65256 16 . 6 . 1991 2,65256 17 . 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 /92 marketing year if later than date stated . No L 150/48 Official Journal of the European Communities 15 . 6 . 91 ANNEX X PORTUGAL Sectors or products Agricultural conversion rates 1 ECU = . . . Esc Applicable until 1 ECU = . . . Esc Applicable from (2) Milk and milk products 208,676 16 . 6 . 1991 208,676 17. 6.1991 Beef and veal " 208,676 16 . 6 . 1991 208,676 17. 6 . 1991 Sheepmeat and goatmeat 208,676 5 . 1 . 1992 208,676 6 . 1 . 1992 Pigmeat (') 205,190 30 . 6 . 1991 205,190 1 . 7 . 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 208,676 30. 6 . 1991 208,676 1 . 7 . 1991 Fishery products 208,676 31 . 12 . 1991 208,676 1 . 1 . 1992 Cereals 208,676 30. 6 . 1991 208,676 1 . 7 . 1991 Rice 208,676 31 . 8 . 1991 208,676 1 . 9 . 1991 Sugar and isooooglucose 208,676 . 30 . 6 . 1991 208,676 1 . 7 . 1991 Wine 208,676 31 . 8 . 1991 208,676 1 . 9.1991 . Olive oil 208,676 31 . 10 . 1991 208,676 1 . 11 . 1991 Colza and rape seed 208,676 30 . 6 . 1991 208,676 1 . 7 . 1991 Sunflower and linseed 208,676 31 . 7.1991 208,676 1 . 8 . 1991 Soya beans 208,676 31 . 8 . 1991 208,676 1 . 9 . 1991 Dried fodder 208,676 16 . 6 . 1991 208,676 17. 6 . 1991 Field beans and peas and sweet lupins 208,676 30 . 6 . 1991 208,676 1 . 7 . 1991 Grain legumes 208,676 30. 6 . 1991 208,676 1 . 7 . 1991 Flax and hemp 208,676 31 . 7 . 1991 208,676 1 . 8 . 1991 Silkworms 208,676 16 . 6 . 1991 208,676 17 . 6 . 1991 Cotton 208,676 31 . 8 . 1991 208,676 1 . 9 . 1991 Tobacco 208,676 16 . 6 . 1991 208,676 17 . 6 . 1991 Seeds 208,676 30 . 6 . 1991 208,676 1 . 7 . 1991 Fruit and vegetables : l  tomatoes , cucumbers , courgettes , aubergines 208,676 16 . 6 . 1991 208,676 17. 6 . 1991  cherries 208,676 16 . 6 . 1991 208,676 17. 6 . 1991  apricots , peaches , nectarines , table grapes , cauliflowers 208,676 16 . 6 . 1991 208,676 17 . 6 . 1991  cherries preserved in syrup 208,676 16. 6 . 1991 208,676 17. 6 . 1991  pears , plums , lemons, tinned pineapples 208,676 16 . 6 . 1991 208,676 17. 6.1991  broad-leaved (Batavian ) endives , processed tomatoes , cabbage lettuce , apples, peaches preserved in syrup , dried figs 208,676 30 . 6 . 1991 208,676 1 . 7.1991  Williams pears preserved in syrup 208,676 14. 7. 1991 208,676 15 . 7 . 1991  nuts, locust beans, prunes , dried grapes 208,676 31 . 8 . 1991 208,676 1 . 9.1991  Clementines , mandarines, satsumas , sweet oranges, artichokes 208,676 30. 9 . 1991 208,676 1 . 10 . 1991  other fruit and vegetables 208,676 16 . 6.1991 208,676 17. 6 . 1991 Amounts unrelated to price fixing 208,676 16 . 6 . 1991 208,676 17. 6 . 1991 All other products 208,676 16 . 6 . 1991 208,676 17. 6 . 1991 ( 1 ) Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 /92 marketing year if later than date stated . 15 . 6 . 91 Official Journal of the European Communities No L 150/49 ANNEX XI UNITED KINGDOM Sectors or products Agricultural conversion rates 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from (2 ) Milk and milk products 0,758185 16 . 6.1991 0,795423 17 . 6.1991 Beef and veal 0,795232 16 . 6 . 1991 0,795423 17 . 6 . 1991 Sheepmeat and goatmeat 0,779553 5 . 1 . 1992 0,795423 6 . 1.1992 Pigmeat (*) 0,795423 30. 6 . 1991 0,795423 1 . 7. 1991 Eggs and poultrymeat, ovalbumin and lactalbumin 0,758185 30 . 6 . 1991 0,795423 1 . 7 . 1991 Fishery products 0,758185 31 . 12. 1991 0,795423 1 . 1 . 1992 Cereals 0,779553 30 . 6 . 1991 0,795423 1 . 7.1991 Rice 0,779553 31 . 8 . 1991 0,795423 1 . 9 . 1991 Sugar and isoglucose 0,779553 30. 6 . 1991 0,795423 1 . 7. 1991 Wine 0,779553 31 . 8 . 1991 0,795423 1 . 9 . 1991 Olive oil 0,779553 31 . 10 . 1991 0,795423 1 . 11 . 1991 Colza and rape seed 0,779553 30 . 6 . 1991 0,795423 1 . 7 . 1991 Sunflower and linseed 0,779553 31 . 7 . 1991 0,795423 1 . 8.1991 Soya beans 0,779553 31 . 8 . 1991 0,795423 1 . 9. 1991 Dried fodder 0,779553 16 . 6 . 1991 0,795423 17 . 6.1991 Field beans and peas and sweet lupins 0,779553 30. 6 . 1991 0,795423 1 . 7.1991 Grain legumes 0,779553 30 . 6 . 1991 0,795423 1 . 7 . 1991 Flax and hemp 0,779553 31 . 7 . 1991 0,795423 1 . 8 . 1991 Silkworms 0,779553 16. 6 . 1991 0,795423 17. 6. 1991 Cotton 0,779553 31 . 8 . 1991 0,795423 1 . 9 . 1991 Tobacco 0,779553 16 . 6 . 1991 0,795423 17 . 6.1991 Seeds 0,779553 30 . 6 . 1991 0,795423 1 . 7 . 1991 Fruit and vegetables : 1 I l  tomatoes, cucumbers, courgettes , aubergines 0,779553 16. 6 . 1991 0,795423 17. 6 . 1991  cherries 0,779553 16 . 6 . 1991 0,795423 17 . 6 . 1991  apricots , peaches , nectarines, table grapes, cauliflowers 0,779553 16 . 6 . 1991 0,795423 17 . 6 . 1991  cherries preserved in syrup 0,779553 16 . 6 . 1991 0,795423 17 . 6. 1991  pears , plums, lemons , tinned pineapples 0,779553 16 . 6 . 1991 0,795423 17 . 6 . 1991  broad-leaved (Batavian) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup , dried figs 0,779553 30. 6 . 1991 0,795423 1 . 7.1991  Williams pears preserved in syrup 0,779553 14 . 7 . 1991 0,795423 15 . 7 . 1991  nuts , locust beans, prunes, dried grapes 0,779553 31 . 8 . 1991 0,795423 1 . 9 . 1991  Clementines , mandarines, satsumas , sweet oranges , artichokes 0,779553 30 . 9 . 1991 0,795423 1 . 10 . 1991  other fruit and vegetables 0,779553 16 . 6 . 1991 0,795423 17 . 6 . 1991 Amounts unrelated to price fixing 0,758185 16 . 6 . 1991 0,795423 17 . 6 . 1991 All other products 0,758185 16 . 6 . 1991 0,795423 17 . 6 . 1991 (') Subject to Article 6a of Regulation (EEC) No 1677/ 85 . ( 2 ) Date of commencement of 1991 /92 marketing year if later than date stated .